Citation Nr: 0922694	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  00-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
gastroesophageal reflux disease (GERD) with Barrett's 
esophagus (formerly duodenal ulcer).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967, and from September 1968 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which continued the 20 percent rating for the 
then duodenal ulcer (now GERD).

The Veteran provided testimony regarding this claim at a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
March 2009.  He also previously provided testimony at a 
November 2001 hearing before a different VLJ regarding his 
claims of service connection for PTSD and hypertension.  
Transcripts of both hearings have been associated with the 
Veteran's VA claims folder.

Service connection was established for the Veteran's PTSD by 
an August 2008 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

(The issue of entitlement to service connection for 
hypertension will be the subject of a separate decision by 
the Board).

As an additional matter, the Board observes the Veteran also 
initiated an appeal to the initial ratings of 10 percent 
assigned for disabilities of the lumbosacral spine and right 
shoulder by a February 2006 rating decision.  However, the 
record does not reflect he perfected an appeal on these 
issues by filing a timely Substantive Appeal after a 
Statement of the Case (SOC) was promulgated in March 2007 and 
Supplemental SOC (SSOC) in August 2007.  See 38 C.F.R. 
§§ 20.200, 20.302.  Further, neither the Veteran nor his 
accredited representative has contended these issues are on 
appeal, to include at the most recent Board hearing of March 
2009.  In addition, it is noted that the ratings were 
increased to 20 percent for both disabilities by an August 
2007 rating decision, and reflected by the concurrent SSOC.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected GERD with Barrett's 
esophagus is manifested by moderate disability characterized 
by less frequent episodes of epigastric disorders than 
required for a rating based on severe symptoms, with 
intermittent mild circulatory disturbances after meals and 
intermittent diarrhea.

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran's service-connected GERD 
with Barrett's esophagus is manifested by severe disability 
associated with hypoglycemic symptoms and weight loss with 
malnutrition and anemia.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for the Veteran's 
service-connected GERD with Barrett's esophagus are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7308 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Board must 
acknowledge that it does not appear the Veteran received such 
pre-adjudication notice.  However, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was sent VCAA-compliant notification by a 
letter dated in October 2007 followed by readjudication of 
the appellate claim via a May 2008 SSOC.  Further 
notification was sent to the Veteran via an August 2008 
letter.  Although no readjudication appears to have been 
conducted following the August 2008 letter, there is no 
prejudice to the Veteran as he has actively participated in 
the processing of his case, and the statements and hearing 
testimony submitted in support of this claim have indicated 
familiarity with the requirements for the benefit sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate this claim, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, both letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to the aforementioned criteria, the Board observes 
that the August 2008 letter cited to the holding of Vazquez-
Flores, and is in full compliance with the requirements 
thereof to include a summary of the pertinent criteria for 
evaluating the service-connected GERD.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All records relevant to the 
Veteran's service-connected GERD are in the claims folder.  
The Veteran has had the opportunity to present evidence and 
argument in support of this claim, to include at the March 
2009 Board hearing.  Nothing reflects he has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Moreover, he was accorded VA examinations 
regarding this case in March 2002 and November 2007.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Because GERD does not have its own specific Diagnostic Code, 
the RO evaluated the disability pursuant to the criteria 
found at 38 C.F.R. § 4.114, Diagnostic Code 7305, which 
provides ratings for duodenal ulcer.  Mild duodenal ulcer, 
with recurring symptoms once or twice yearly, is rated 10 
percent disabling.  Moderate duodenal ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations, is rated 20 percent disabling.  Moderately 
severe duodenal ulcer, with less than severe disability, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, is 
rated 40 percent disabling.  Severe duodenal ulcer, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, is rated 60 percent disabling.  

The record also reflects the RO considered evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7308 for postgastrectomy 
syndrome.  Under that Code, a 20 percent evaluation is 
warranted for mild disability, characterized with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms, or continuous mild manifestations.  A 
moderate disability characterized by less frequent episodes 
of epigastric disorders (than required for a 60 percent 
rating) with characteristic mild circulatory disturbances 
after meals, but with diarrhea and weight loss warrants a 40 
percent rating.  Severe disability associated with nausea, 
sweating, circulatory disturbances after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia warrants a 60 percent rating. 
  
Further, the provisions of 38 C.F.R. § 4.114 state that 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
Diagnostic Code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
For this reason, the Veteran's service-connected chronic 
digestive disability may only be rated under either 
Diagnostic Code 7305 or Diagnostic Code 7308 (by analogy), 
with only a single disability rating assigned for the 
condition.  The Board will consider whether a higher rating 
is warranted under either Code.

In this case, a thorough review of the competent medical 
evidence does not reflect the Veteran's service-connected 
GERD with Barrett's esophagus warrants a rating in excess of 
20 percent under Diagnostic Code 7305.  In other words, it is 
not manifested by moderately severe impairment with less than 
severe disability, but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  For example, a November 1998 VA 
examination noted the Veteran's weight was 180 pounds, down 
from 196.  However, by the time of the March 2002 
examination, his weight was noted as being 215 pounds.  In 
short, the record indicates a weight gain, not loss.  This 
finding is supported by the November 2007 VA examination 
which found that he did not have significant weight loss or 
malnutrition.  In fact, it was stated that he was obese and 
had experienced weight gain.  Further, there were no signs of 
anemia.

The Board acknowledges that the Veteran experiences recurrent 
symptoms of epigastric pain, vomiting, heartburn, and 
dysphagia.  However, the competent medical evidence does not 
reflect it has resulted in the type of moderately severe 
impairment with incapacitating episodes which would warrant a 
rating in excess of 20 percent under Diagnostic Code 7305.  
For example, the November 2007 VA examination noted, in part, 
that there had been no history of hospitalization or surgery 
for the esophagus.  Although the examination noted the 
condition resulted in occupational impairment due to 
decreased concentration, it was resolved by his being 
assigned different duties.  More importantly, the examination 
found that there was no effect on his usual daily activities, 
and his overall health was fair.  These findings are 
consistent with the other medical records on file.  
Therefore, the Board finds that the service-connected 
disability results in no more than moderate impairment, which 
corresponds to the current 20 percent rating under Diagnostic 
Code 7305.

Turning to the criteria of Diagnostic Code 7308, the Board 
finds that the Veteran does satisfy the criteria for a rating 
of 40 percent under this Code.  As detailed in the preceding 
paragraph, the Board has already acknowledged the Veteran 
experiences moderate impairment due to the service-connected 
GERD with Barrett's esophagus.  Further, he testified at his 
March 2009 hearing that he experienced intermittent episodes 
of circulatory disturbances after meals and intermittent 
diarrhea.  The November 2007 VA examination also noted 
intermittent diarrhea.  Although the medical evidence, as 
well as the Veteran's own testimony, does not reflect he 
consistently experiences circulatory disturbances after 
meals, nor is there evidence of weight loss, the Board finds 
that the symptomatology of this service-connected disability 
does more nearly approximate the criteria for a 40 percent 
rating under Diagnostic Code 7308.   Accordingly, a 40 
percent rating is warranted in this case.  See 38 C.F.R. 
§§ 3.102, 4.3, 4.7.

The Board further finds that a rating in excess of 40 percent 
is not warranted in this case.  For the reasons stated above, 
the Board has already determined that the Veteran does not 
even satisfy the criteria for a 40 percent rating under 
Diagnostic Code 7305.  Regarding Diagnostic Code 7308, the 
Board finds that the preponderance of the competent medical 
evidence is against a finding that the Veteran's service-
connected GERD with Barrett's esophagus is manifested by 
severe disability associated with hypoglycemic symptoms and 
weight loss with malnutrition and anemia.  The Board has 
already determined that the Veteran experiences no more than 
moderate impairment, and the November 2007 examination 
specifically found there was no weight loss, malnutrition, or 
anemia, which is consistent with the other medical evidence 
of record.  Further, both the March 2002 and November 2007 VA 
examinations found there was no hematemesis or melena.

In view of the foregoing, the Board finds that the Veteran is 
entitled to a rating of no more than 40 percent for his 
service-connected GERD with Barrett's esophagus.


ORDER

Entitlement to a rating of no more than 40 percent for the 
service-connected GERD with Barrett's esophagus is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


